DETAILED ACTION
	This is in response to communication received on 3/12/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. US PGPub 2015/0218405 hereinafter IWATA.
As for claim 1, IWATA teaches “An object of the present invention is to provide a method for forming a multilayer coating film” (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches “This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film” (abstract, lines 5-10), “The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment” (paragraph 265, lines 1-3), and “The pigment is not particularly limited and, for example… effect pigments are suitably used” (paragraph 279, lines 1-3)  i.e. (1) applying a base paint (X) to a substrate to form a base coating film, (2) applying an effect pigment dispersion (Y) to the base coating film formed in the step (1) to form an effect coating film, (3) applying a clear paint (Z) to the effect coating film formed in step (2) to form a clear coating film.
IWATA further teaches “The three layers, i.e., the first colored coating film, the second colored coating film, and the clear coating film, of the thus-formed multilayer coating film can be simultaneously cured by a usual coating-film-baking method, such as hot-air heating, infrared heating, or high-(4) heating the uncured base coating film, the uncured effect coating film, and the uncured clear coating film formed in the steps (1) to (3) to thereby simultaneously cure these three coating film.
IWATA teaches “An aqueous second colored coating composition (Y) is applied to the first colored coating film” (paragraph 258), “The pigment is not particularly limited and, for example, inorganic and organic color pigments… effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black” (paragraph 279, lines 1-5), “Examples of the effect pigments include aluminium (including vapor-deposited aluminum)” (paragraph 234, lines 1-2), and “The aqueous second colored coating composition (Y) may further optionally contain… a dispersant… a thickener… a surface control agent” (paragraph 281), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-6, 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US PGPub 2015/0218405 hereinafter IWATA in view of Adachi et al. US Patent Number 8,034,877 hereinafter ADACHI.
As for claim 2, IWATA teaches “An object of the present invention is to provide a method for forming a multilayer coating film” (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches “This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film” (abstract, lines 5-10), “The aqueous second colored coating composition (Y) can generally be prepared by mixing a base resin, a crosslinking agent, a pigment” (paragraph 265, lines 1-3), and “The pigment is not particularly limited and, for example… effect pigments are suitably used” (paragraph 279, lines 1-3)  i.e. (5) applying a base paint (X) to a substrate to form a base coating film, (6) applying an effect pigment dispersion (Y) to the base coating film formed in step ( 5) to form an effect coating film… (8) applying a clear paint (Z)… to form a clear coating film.
(9) heating the uncured base coating film, the uncured effect coating film… and the uncured clear coating film formed in steps [(5), (6), (8)].
IWATA is silent on (7) applying a black transparent paint (W) to the effect coating film formed in step (6) to form a black transparent coating film, applying a clear paint (Z) to the black transparent coating film formed in step (7), and cure the uncured black transparent coating film when the other layers are cured simultaneously.
ADACHI teaches “The present invention relates to an aqueous intermediate coating composition and a method for forming a multilayer coating film using the aqueous intermediate coating composition” (column 1, lines 7-10).
ADACHI further teaches “The topcoating film can be formed using any of various top coating compositions according to any of various known coating processes and curing processes. More specifically, one or more colored coating compositions, clear coating compositions, and the like can be used as top coating compositions to form a single-layer topcoating film or a multilayer topcoating film with two or more layers” (column 15, lines 58-64), i.e. wherein a topcoat can include a colored transparent paint and a clear coating.
ADACHI further teaches “A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions” (column 16, lines 53-57).
ADACHI further teaches “The coating composition of the invention may comprise, in addition to the flat pigment particles (C), a pigment not in the form of flat particles, as needed” (column 13, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include (7) applying a black transparent paint (W) to the effect coating film formed in step (6) to form a black transparent coating film, applying a clear paint (Z) to the black transparent coating film formed in step (7), and cure the uncured black transparent coating film when the other layers are cured simultaneously in the process of IWATA because ADACHI teaches that such topcoat composition were well known equivalent to the single clear coating layer taught by IWATA. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  
IWATA teaches “An aqueous second colored coating composition (Y) is applied to the first colored coating film” (paragraph 258), “The pigment is not particularly limited and, for example, inorganic and organic color pigments… effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black” (paragraph 279, lines 1-5), “Examples of the effect pigments include aluminium (including vapor-deposited aluminum)” (paragraph 234, lines 1-2), and “The aqueous second colored coating composition (Y) may further optionally contain… a dispersant… a thickener… a surface control agent” (paragraph 281), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).
As for claim 3, IWATA teaches “An object of the present invention is to provide a method for forming a multilayer coating film” (abstract, line 1-2), i.e. a method for forming a multilayer coating film.
IWATA further teaches “This method comprises sequentially applying an aqueous first colored coating composition (X), an aqueous second colored coating composition (Y), and a clear coating composition (Z) to a substrate, and simultaneously bake-curing the resulting multilayer coating film” (10) applying a base paint (X) to a substrate to form a base coating film, (11) applying an effect pigment dispersion (Y) to the base coating film formed in step (10) to form an effect coating film, (12) applying a clear paint (Z) to the effect coating film formed in (step 11) to form a clear coating film, followed by heating.
IWATA is silent on (13) applying a black transparent paint (W) to the coating film formed in step (12) to form a black transparent coating film, and (14) applying a clear paint (Z) to the black transparent coating film formed in step (13) to form a clear coating film, followed by heating.
ADACHI further teaches “The topcoating film can be formed using any of various top coating compositions according to any of various known coating processes and curing processes. More specifically, one or more colored coating compositions, clear coating compositions, and the like can be used as top coating compositions to form a single-layer topcoating film or a multilayer topcoating film with two or more layers” (column 15, lines 58-64), i.e. wherein the top coating can include two layers, one of which is colored and clear coating.
ADACHI further teaches “A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions” (column 16, lines 53-57).
ADACHI further teaches “A topcoat can also be applied by employing, for example, a three-coat, one-bake method; a three-coat, two-bake method; a three-coat, three-bake method; or a four-coat, two-bake method; using one or more colored base coating compositions and one or more clear coating compositions” (column 16, lines 53-57).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include ((13) applying a black transparent paint (W) to the coating film formed in step (12) to form a black transparent coating film, and (14) applying a clear paint (Z) to the black transparent coating film formed in step (13) to form a clear coating film, followed by heating on top of the process steps of IWATA because ADACHI teaches that such topcoat composition and application methods were well known equivalents to the three-coat, one-bake method taught by IWATA. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.  Further, Examiner notes that it would have been obvious to one of ordinary skill in the art to make that transparent later black, such that the black transparent paint (W) contains a black pigment (P), because ADACHI teaches that the colored composition can be any color and IWATA teaches the black pigments 
IWATA teaches “An aqueous second colored coating composition (Y) is applied to the first colored coating film” (paragraph 258), “The pigment is not particularly limited and, for example, inorganic and organic color pigments… effect pigments are suitably used. Examples of the color pigment include titanium oxide, zinc oxide, carbon black” (paragraph 279, lines 1-5), “Examples of the effect pigments include aluminium (including vapor-deposited aluminum)” (paragraph 234, lines 1-2), and “The aqueous second colored coating composition (Y) may further optionally contain… a dispersant… a thickener… a surface control agent” (paragraph 281), i.e. wherein the effect pigment dispersion (Y) contains water, a black pigment (A), a vapor deposition metal flake pigment (B), and a rheology control agent (C).
As for claim 5, IWATA teaches “The aqueous second colored coating composition (Y) can be applied… in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm” (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 6, IWATA teaches that in the aqueous second colored coating composition “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	IWATA is silent on the black pigment in a black transparent coating in claim 4 and 5 as shown above. Examiner notes that IWATA and ADACHI has been combined, as argued above in the rejection of claim 4.
As shown above, ADACHI teaches a colored transparent layer and further teaches “The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention” (column 12, lines 1-6). It is expected that a person of ordinary skill in the In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 7, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion.
ADACHI teaches “After the viscosity has been adjusted with an organic solvent and/or water to a suitable coating viscosity, the top coating composition can be applied by a known application method such as, for example, electrostatic application, airless spraying, or air spraying” (column 16, lines 24-28).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 9, IWATA teaches “The aqueous second colored coating composition (Y) can be applied… in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm” (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 10, IWATA teaches that in the aqueous second colored coating composition “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	IWATA is silent on the black pigment in a black transparent coating in claim 4 and 5 as shown above. Examiner notes that IWATA and ADACHI has been combined, as argued above in the rejection of claim 4.
As shown above, ADACHI teaches a colored transparent layer and further teaches “The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention” (column 12, lines 1-6). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 11, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion.

It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 13, IWATA teaches “The aqueous second colored coating composition (Y) can be applied… in such a manner that the film thickness based on the cured coating film becomes generally 5 to 30 μm” (paragraph 283), i.e. a range that overlaps with wherein the effect coating film has a dry film thickness of 0.02 to 6.5 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 14, IWATA teaches that in the aqueous second colored coating composition “The amount of the pigment is preferably in the range of generally 0.1 to 200 mass%, and preferably 1 to 100 mass %, based on the total solids content of the base resin and the crosslinking agent” (paragraph 280). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

As shown above, ADACHI teaches a colored transparent layer and further teaches “The proportion of the pigment not in the form of flat particles is preferably from 2 to about 200 parts by weight, more preferably about 30 to about 170 parts by weight, and still more preferably about 50 to about 150 parts by weight, relative to 100 parts by weight of the curable resin component of the coating composition of the invention” (column 12, lines 1-6). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the mass percent to a mass ratio as shown in the claim, which appears to overlap with the instant claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 15, IWATA is silent on the viscosity of the second aqueous colored composition, i.e. the effect pigment dispersion.
ADACHI teaches “After the viscosity has been adjusted with an organic solvent and/or water to a suitable coating viscosity, the top coating composition can be applied by a known application method such as, for example, electrostatic application, airless spraying, or air spraying” (column 16, lines 24-28).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the viscosity such that it can be properly applied as desired.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Allowable Subject Matter
Claims 4, 8, and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 8, and 12 contain the limitations of 
a Y5 value of 40 to 1500, where the Y5 value represents lightness in the XYZ color space,
a Y5/Y45 value of 40 to 300, where the Y5/Y45 value is obtained by dividing the Y5 value by a Y45 value, which represents lightness in the XYZ color space,
a Y110 value of 0.15 to 1.5, where the Y110 value represents lightness in the XYZ color space, and
an HG value of 5 to 50, where the HG value represents graininess.
IWATA and ADACHI are both silent on the lightness, or the graininess of the obtained multilayer film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717